IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                           DIVISION ONE

JOEL ZELLMER,                                   )       No. 80753-6-I
                                                )
                            Appellant,          )
                                                )
                  v.                            )       UNPUBLISHED OPINION
                                                )
KING COUNTY,                                    )
                                                )
                            Respondent.         )

       BOWMAN, J. — An appellate court’s mandate binds lower courts and must

be strictly followed. After determining that Joel Zellmer was not entitled to

statutory penalties, costs, or attorney fees in his Public Records Act (PRA),

chapter 42.56 RCW, lawsuit, our opinion affirmed the trial court’s dismissal of his

case and we issued a mandate. Zellmer then moved the superior court to assign

a judge and issue a case schedule under King County Superior Court Local Civil

Rule (LCR) 72 so he could request trial costs and attorney fees. The trial court

refused and Zellmer appeals. We affirm.

                                           FACTS

       In September 2015, Zellmer submitted a PRA request to the King County

Prosecuting Attorney’s Office (KCPAO), seeking photographs taken during a

search of his home. The KCPAO produced only some of the requested

photographs. In May 2016, Zellmer filed a lawsuit, alleging that the KCPAO



     Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80753-6-I/2


violated the PRA by failing to produce all of the requested photographs. The

KCPAO reviewed their files again and provided Zellmer with more photographs.

King County then moved for summary judgment dismissal of Zellmer’s claims.

The trial court determined that no PRA violation occurred and dismissed the

lawsuit. Zellmer appealed.

      In Zellmer v. King County, No. 76825-5-I, slip op. at 11 (Wash. Ct. App.

July 16, 2018) (unpublished), http://www.courts.wa.gov/opinions/pdf/768255.pdf,

review denied, 192 Wash. 2d 1018, 433 P.3d 818 (2019), we concluded that Zellmer

showed KCPAO violated the PRA because “KCPAO knew or should have known

that the methodology it used to parse responsive from non-responsive records

was inherently unreliable.” But we also determined that “the evidence does not

support a finding that the KCPAO acted unreasonably or maliciously while being

utterly indifferent to the consequences” and declined to impose any statutory

penalties for KCPAO’s violation. Zellmer, No. 76825-5-I, slip op. at 12-13.

      We also considered whether Zellmer was entitled to costs and attorney

fees as the prevailing party under RCW 42.56.550(4). Zellmer, No. 76825-5-I,

slip op. at 12. In a footnote, we concluded he was not:

      RCW 42.56.550(4) provides that “[a]ny person who prevails against
      an agency in any action in the courts seeking the right to inspect or
      copy any public record . . . shall be awarded all costs, including
      reasonable attorney fees, incurred in connection with such legal
      action . . . .” However, Zellmer did not request an award of attorney
      fees or costs below. Nor did he request fees and costs on appeal.
      Accordingly, we do not award them.

Zellmer, No. 76825-5-I, slip op. at 12 n.7.1 Because we determined that Zellmer



      1   Alterations in original.


                                        2
No. 80753-6-I/3


was not entitled to penalties, costs, or attorney fees, we affirmed the trial court’s

dismissal of his PRA claim. Zellmer, No. 76825-5-I, slip op. at 13.

       Zellmer moved for reconsideration, which we denied. The Washington

State Supreme Court later denied Zellmer’s petition for discretionary review. On

March 8, 2019, we issued the following mandate:

              This is to certify that the opinion of the Court of Appeals of
       the State of Washington, Division I, filed on July 16, 2018, became
       the decision terminating review of this court in the above entitled
       case on March 8, 2019. An order denying a motion for
       reconsideration was entered on September 17, 2018. An order
       denying a petition for review was entered in the Supreme Court on
       February 6, 2019. This case is mandated to the Superior Court
       from which the appeal was taken for further proceedings in
       accordance with the attached true copy of the decision.

       On June 5, 2019, Zellmer moved the superior court for “judicial

assignment and issuance of a case schedule” under LCR 72. His motion

claimed that he “prevailed on direct appeal against the defendant” and “[t]he only

remaining issue is the statutory assessment of attorney fees and costs against

defendant King County.” King County opposed Zellmer’s motion and moved to

dismiss. The trial court denied Zellmer’s motion for judicial assignment and

granted King County’s motion to dismiss. Zellmer moved for reconsideration.

The superior court denied his motion to reconsider.

       Zellmer appeals.

                                     ANALYSIS

       Zellmer argues the trial court erred in denying his motion for judicial

assignment and issuance of a case schedule under LCR 72. He claims that




                                          3
No. 80753-6-I/4


because the Rules of Appellate Procedure2 do “not preclude a party from seeking

his trial court fees incurred pre-appeal from the superior court on remand,” we

should allow him to seek a judgment for his trial costs and attorney fees even

after we issued our mandate affirming dismissal of his lawsuit.

        It is well settled that an appellate court’s mandate is “binding” on lower

courts and “must be strictly followed.” Harp v. Am. Sur. Co. of N.Y., 50 Wash. 2d
365, 368, 311 P.2d 988 (1957); RAP 12.2; State ex. rel. Smith v. Superior Court

for Cowlitz County, 71 Wash. 354, 357, 128 P. 648 (1912). The superior court

must adhere to the appellate court’s instructions and may exercise discretion

only where an appellate court so directs and only to the extent its decision does

not conflict with the appellate mandate. In re Marriage of McCausland, 129 Wn.

App. 390, 399, 118 P.3d 944, 949 (2005), rev’d on other grounds, 159 Wash. 2d
607, 152 P.3d 1013 (2007). If the superior court proceeds contrary to the

mandate of this court, it interferes with this court’s jurisdiction. See Tucker v.

Brown, 20 Wash. 2d 740, 773, 150 P.2d 604 (1944) (quoting Frye v. King County,

157 Wash. 291, 294, 289 P. 18 (1930)).

        We review the trial court’s compliance with an appellate mandate for an

abuse of discretion. Kruger-Willis v. Hoffenburg, 198 Wash. App. 408, 414, 393
P.3d 844 (2017) (citing Bank of Am., N.A. v. Owens, 177 Wash. App. 181, 189, 311
P.3d 594 (2013)). Applying court rules to undisputed facts is a question of law

we review de novo. Bowcutt v. Delta N. Star Corp., 95 Wash. App. 311, 321, 976




        2Title 14 RAP sets forth rules for awarding costs on appeal. RAP 18.1 sets forth rules for
recovering attorney fees on appeal.


                                                4
No. 80753-6-I/5


P.2d 643 (1999) (citing Buckner, Inc. v. Berkey Irrig. Supply, 89 Wash. App. 906,

911, 951 P.2d 338 (1998)).

       LCR 72 governs the process of assigning a judge to civil cases that we

return on remand for further proceedings as directed by our court. The rule is

entitled “Return of Mandate from Appellate Court” and provides:

       Except in criminal, juvenile or dependency cases, upon the
       issuance of a mandate from an appellate court, returning a case to
       the King County Superior Court, either party may file a motion with
       the Respective Chief Judge for a judicial assignment and the
       issuance of a case schedule. If no party files such a motion within
       90 days, the matter may be dismissed by the clerk for lack of
       prosecution.

       We decided on appeal that Zellmer was not entitled to trial costs or

attorney fees and affirmed the trial court’s order dismissing his lawsuit. Zellmer,

No. 76825-5-I, slip op. at 12 n.7, 13. After deciding Zellmer’s appeal, we issued

a mandate to the superior court for “further proceedings in accordance with the

attached true copy of the decision.” While a mandate “for further proceedings”

signals our expectation that the trial court will exercise its discretion to decide any

issue necessary to resolve the case, the trial court cannot ignore our specific

holding and directions. See Owens, 177 Wash. App. at 189. Here, the trial court

properly followed our mandate’s direction by denying Zellmer’s motion for judicial

assignment under LCR 72 and dismissing his PRA claim.

       Zellmer argues the rules of appellate procedure and case law vest the

superior court with jurisdiction to award his “pre-appeal” costs and attorney fees

even after we issue our mandate. Zellmer is incorrect.




                                          5
No. 80753-6-I/6


       First, Zellmer argues RAP 7.2(i) specifically gives the superior court

jurisdiction to determine trial costs and attorney fees on remand, affording him

“the legal right to later request the award.” RAP 7.2(i) provides, in pertinent part,

“The trial court has authority to act on claims for attorney fees, costs and litigation

expenses.” But RAP 7.2 applies to only the trial court’s authority to act after we

accept review and before we issue our decision. See RAP 7.2(a) (“After review

is accepted by the appellate court, the trial court has authority to act in a case

only to the extent provided in this rule.”); State v. J-R Distribs., Inc., 111 Wash. 2d
764, 781, 765 P.2d 281 (1988) (Durham, J., concurring in part, dissenting in part)

(“RAP 7.2 controls the extent of a trial court’s jurisdiction in a case pending

review in an appellate court.”). When Zellmer moved for assignment of a judge

and issuance of a case schedule, his case was no longer pending review in an

appellate court. RAP 7.2(i) does not support Zellmer’s claim.

       Next, Zellmer cites two PRA cases to argue that the superior court retains

independent jurisdiction to award trial costs and attorney fees on remand. In

King County v. Sheehan, 114 Wash. App. 325, 357, 57 P.3d 307 (2002), we

reversed a trial court’s refusal to assess penalties in a PRA lawsuit and

remanded the case “for the imposition of a penalty as provided in RCW

42.17.340(4) and this opinion.” Similarly, in Progressive Animal Welfare Society

v. University of Washington, 125 Wash. 2d 243, 272, 884 P.2d 592 (1994), our

Supreme Court remanded a PRA lawsuit to resolve a dispute of fact and “for a

determination of attorney fees.” Here, unlike in Sheehan and Progressive Animal

Welfare Society, we did not remand Zellmer’s lawsuit for a determination of trial




                                          6
No. 80753-6-I/7


costs and attorney fees. Instead, we concluded Zellmer was not entitled to costs

or fees and affirmed dismissal of his lawsuit. The case law cited by Zellmer does

not support his claim.

       Finally, Zellmer argues that we must allow him to seek a judgment for

costs and fees on remand because “[t]he PRA required the superior court to

award [him] his trial court fees and costs as the party who prevailed seeking his

right to inspect or copy a public record” under RCW 42.56.550(4). But Zellmer

had a chance to challenge our conclusion that he was not entitled to trial costs

and attorney fees. He moved for reconsideration here and then petitioned to the

Supreme Court for review of our decision. Both courts denied his requests, and

our mandate terminated review of the issue. See RAP 12.5(b).

       The trial court did not err when it denied Zellmer’s motion for assignment

of a judge and issuance of a case schedule.3 We affirm.




WE CONCUR:




       3  Zellmer also requests costs incurred on this appeal under RCW 42.56.550(4). Because
Zellmer is not the prevailing party in this appeal, we deny his request for costs.


                                              7